                                                                                                             File No.
 STATE OF NORTH CAROLINA                                                                                                              20 CV S      Li 44 e

                    GUILFORD                                                                                     In The General Court Of Justice
                                                    County                                                     • District E2I Superior Court Division
Name Of Plaintiff
Natty Greene's Brewing Company, et al (see attached Complaint cm
Address
                                                                                                                CIVIL SUMMONS
all c/o 822 N. Elm Street, Suite 200
                                                                                           • ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip
Greensboro                                                   NC          27401
                                     VERSUS                                                                                                  G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                 Date Original Summons Issued
Travelers Casualty Insurance Company of America; Travelers
Indemnity Company; Sentinel Insurance Company, Limited; Utica                        Date(s) Subsequent Summons(es) Issued

National Insurance Group: Frankenmuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                      Name And Address Of Defendant 2
Travelers Casualty Insurance Company of America                                      Travelers Indemnity Company
do Nicholas Seminara, President                                                      c/o Jay S. Fishman, President
One Tower Square                                                                     One Tower Square
Hartford                                   CT                            06813       Hartford                                                 CT           06813
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address OfPlaintiffs Attorney (if none, Address Of Plaintiff)               Date Issued                          Time

Drew Brown                                                                                APR 0 3 2 .:(*                         12:3Y •            AM    El -PM

                                                                                     Signature
Brown, Faucher. Peraldo & Benson, PLLC                                                                i a ls i 4A ..„        a      lLs,..3.4.2e:
822 N. Elm Street, Suite 200
Greensboro                                                   NC          27401            2 -Deputy CSC       111 Assistant CSC           Clerk Of Superior Court




                                                                                     Date Of Endorsement                  Time
 0 ENDORSEMENT (ASSESS FEE)                                                                                                                         AM    D PM
   This Summons was originally issued on the date indicated                          Signature
   above and returned not served. At the request of the plaintiff,
   the time within which this Summons must be served is
   extended sixty (60) days.                                                              11 Deputy CSC       D   Assistant CSC           Clerk Of Superior Court




 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                            less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                            so, what procedure is to be followed.




                                                                                 (Over)
  AOC-CV-100, Rev. 6/16
  © 2016 Administrative Office of the Courts




                   Case 1:20-cv-00437-CCE-JEP Document 11 Filed 05/18/20 Page 1 of 2
                                                   I     RETURN OF SERVICE
 I certify that this Summonsand. a copy of the complaint were received:and served as follows:
                                                           DEFENDANT 1
Dare Served                          lime Served                Name. OfDefendant
                                                       DAM D PM

 0 By delivering to the defendant named above a copy of the summons and complaint.
 M By leaving a copy ofthes minims and complaint at the dwelling house or usual place of abode of the defendant named above with a
   person of suitable age and discretion then residing therein.
 0 As the defendant is a corporation, service was effected by delivering a'copy of the summons and complaint to the person named
   below.
    Name And Address OfPerson Mr Whom Copies Left af corporation, give Ole apemen copesleft with)




 Di Other manner of service (specify)




 0     Defendant WAS NOT served forthe following reason:




                                                             DEFENDANT 2
Date Sena  ,                          Mne Served                  Name OfDefendant
    04/20/2020                                         II AM °PM     Travelers                Indemnity    Co.

 Er By delivering to the defendant namedabove a copy of the summons and complaint.
 0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
    person of suitable age and discretion then residing therein.
 M Aa the defendant is a corporation, service was effected by delivering a copy of the summons and.complaint to the person named
   below.
    Name And Address OfPerson WM Whom Copies Left Of CorPerehaP give RN efI)afson copies Who'll)




  ti Other manner of service (specify):

          Certified             Mail



  E     Defendant WAS NOT served for the following reason:




 Service Fee Paid                                                     Signahre OfDeWNSherd holaWng Rehim

 Date Received                                                        Name OfSher✓f(lype erPnnI

 Date OfReturn                                                        County Of Sheriff


     AOC-CV-100, Side Two, Rev. 6/16
     © 2016 Administrative Office of the Courts




               Case 1:20-cv-00437-CCE-JEP Document 11 Filed 05/18/20 Page 2 of 2
